DETAILED ACTION
This is a non-final Office action in response to the remarks filed 06/28/2022.

Status of Claims
Claims 1-20 are pending;
Claims 1-5, 7, and 11 are original; claims 6, 8, 9, and 12-20 have been withdrawn; claim 10 is currently amended;
Claims 1-5, 7, 10, and 11 are rejected herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant's election without traverse of Species A (Figures 1, 2, and 5-9) in the reply filed 06/28/2022 is acknowledged.
Claims 6, 8, 9, and 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 04/13/2020, 07/13/2020, 09/17/2020, 01/19/2021, 10/18/2021, 01/21/2022, 05/09/2022, 07/08/2022, and 08/26/2022 have been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to because of at least the following informalities:
Paragraph 0054, line 7, "axis 100" appears to be --axis 99--.
Paragraph 0055, line 4, "axis 100" appears to be --axis 99--.
Paragraph 0098, line 6, "426" (two occurrences) appears to be --526--.
Appropriate correction is required.

Claim Interpretation
Regarding claim 1, the "vehicle" is positively recited in the body of the claim, "a stationary track fixed to the vehicle" in line 2, since the language "fixed to" introduces positive recitation thereafter.  Therefore, the "vehicle" is considered as a required structure within the scope of claim 1.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 10,500,984 B2) in view of Madhu (US 10,857,910 B2) and Xiao (CN 203146709 U)1.
Regarding claim 1, Hoffmann discloses a seat adjuster drive (100, fig 1) for a vehicle (col 6, lines 28-30), comprising: a vehicle seat (col 6, lines 28-30); a gear box (210, 212, fig 3); a drive assembly (230, 270, fig 3, and, the setting apparatus as described in col 6, lines 28-30) including a pinion (230, 270, fig 3); said pinion including a pinion shaft (230, fig 3) and a gear portion (270, fig 3), said pinion shaft extending into said gear box along a pinion shaft axis (232, fig 3); an electric motor (110, fig 3) mounted to said gear box, said electric motor having an output shaft (112, fig 4); said gear box including a gear box housing (210, fig 3) that defines a gear box cavity (210a, fig 4, see annotation, the cavity of the gear box housing 210, also see Figures 1-3) therein; a first gear set (220, 225, figs 3 & 4), disposed within said gear box cavity, including a first gear (220, fig 1) that is coupled to said output shaft of said electric motor such that said first gear rotates about a first gear axis (see Figure 4) and a second gear (225, fig 3), arranged in meshing engagement with said first gear (see Figure 4), that is carried on said pinion shaft in a sliding fit (see Figure 3); at least one planetary gear set (240, 260, fig 3), disposed within said gear box cavity (see Figure 3), that rotatably couples said second gear and said pinion through a gear reduction (see Figures 3 and 4); and said first gear set being arranged within said gear box (see Figures 1-4).
[AltContent: textbox (210a – Gear Box Cavity)]
[AltContent: arrow]
    PNG
    media_image1.png
    382
    402
    media_image1.png
    Greyscale



[AltContent: arrow]

[AltContent: textbox (2701 – Pinion Teeth)]




Hoffmann does not disclose the seat adjuster driver, further comprising: (1) a stationary track fixed to the vehicle; a sliding track that is arranged in sliding engagement with said stationary track for movement in fore and aft directions; said vehicle seat mounted to said sliding track; said gear box mounted to said sliding track; said drive assembly being a rack and pinion drive assembly that includes said pinion and a rack extending longitudinally along said stationary track; said gear portion arranged in meshing engagement with said rack such that rotation of said pinion drives said sliding track in said fore and aft directions; (2) said first gear set being a conical spiral gear set, disposed within said gear box cavity, including a conical pinion gear that is coupled to said output shaft of said electric motor such that said conical pinion gear rotates about a conical pinion gear axis and a conical spiral gear, arranged in meshing engagement with said conical pinion gear, that is carried on said pinion shaft in a sliding fit; and said conical pinion gear axis intersects said pinion shaft axis.
With respect to the missing limitations (1) above, Madhu teaches a seat adjuster drive (10, fig 1) for a vehicle (col 1, line 20), comprising: a stationary track (48, fig 1) fixed to the vehicle; a sliding track (52, fig 1) that is arranged in sliding engagement with said stationary track for movement in fore and aft directions (see Figures 5 and 6); a vehicle seat (12, 14, fig 1) mounted to said sliding track; a gear box (37, fig 1, see annotation, the gear box between the motor 36 and the pinion 38) mounted to said sliding track; a rack and pinion drive assembly (38, 40, fig 1) including a pinion (38, fig 1) and a rack (40, fig 1) extending longitudinally along said stationary track; said pinion including a pinion shaft (see Figure 1, it is inherent that the pinon 38 has a pinion shaft) and a gear portion (39, fig 1, see annotation, the gear portion of the pinion 38), said pinion shaft extending into said gear box along a pinion shaft axis and said gear portion arranged in meshing engagement with said rack such that rotation of said pinion drives said sliding track in said fore and aft directions (see Figures 5 and 6).

    PNG
    media_image2.png
    682
    775
    media_image2.png
    Greyscale



[AltContent: textbox (37 – Gear Box )][AltContent: arrow]





[AltContent: arrow][AltContent: textbox (381 – Pinion Teeth)][AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (39 – Gear Portion)]
[AltContent: textbox (41 – Rack Teeth)]

Hoffmann and Madhu are analogous art because they are at least from the same field of endeavor, i.e., adjuster drives.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form seat adjuster drive (Hoffmann: 100, fig 1) with a stationary track (Madhu: 48, fig 1) fixed to the vehicle; a sliding track (Madhu: 52, fig 1) that is arranged in sliding engagement with said stationary track for movement in fore and aft directions (Madhu: see Figures 5 and 6); said vehicle seat (Hoffmann: col 6, lines 28-30) mounted to said sliding track; said gear box (Hoffmann: 210, 212, fig 3) mounted to said sliding track; a rack and pinion drive assembly (Hoffmann: 230, 270, fig 3, and, Madhu: 40, fig 1) including said pinion (Hoffmann: 230, 270, fig 3) and a rack (Madhu: 40, fig 1) extending longitudinally along said stationary track; said pinion shaft extending into said gear box along said pinion shaft axis and said gear portion arranged in meshing engagement with said rack such that rotation of said pinion drives said sliding track in said fore and aft directions (Madhu: see Figures 5 and 6; Hoffmann: see Figure 3), as taught by Madhu.  The motivation would have been to allow the vehicle seat to be adjusted in the fore/aft directions according to the user's need.
With respect to the missing limitations (2) above, Xiao teaches an adjuster drive (see Figure 1) comprising: a gear box (8, 13, fig 1) including a gear box housing (13, fig 1) that defines a gear box cavity (13a, fig 1, see annotation); an output shaft (1, fig 1); a conical spiral gear set (1a, 12, fig 1, see annotation, the reference number 1a refers to the small spiral bevel gear as described in line 250), disposed within said gear box cavity, including a conical pinion gear (1a, fig 1, see annotation, the small spiral bevel gear as described in line 250) that is coupled to said output shaft such that said conical pinion gear rotates about a conical pinion gear axis (see Figure 1) and a conical spiral gear (12, fig 1), arranged in meshing engagement with said conical pinion gear (see Figure 1), that is carried on a transmission shaft (9, fig 1) in a sliding fit; and said conical spiral gear set being arranged within said gear box such that said conical pinion gear axis intersects a transmission shaft axis of said transmission shaft (see Figure 1).




    PNG
    media_image3.png
    553
    686
    media_image3.png
    Greyscale






[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (13a – Gear Box Cavity)]

[AltContent: textbox (1a – Conical Pinion Gear)]


Xiao is analogous art because it is at least from the same field of endeavor, i.e., adjuster drives.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first gear set (Hoffmann: 220, 225, figs 3 & 4) as conical spiral gear set (Xiao: 1a, 12, fig 1, see annotation), disposed within said gear box cavity (Hoffmann: 210a, fig 4, see annotation), including a conical pinion gear (Xiao: 1a, fig 1, see annotation) that is coupled to said output shaft (Hoffmann: 112, fig 4) such that said conical pinion gear rotates about a conical pinion gear axis (Xiao: see Figure 1) and a conical spiral gear (Xiao: 12, fig 1), arranged in meshing engagement with said conical pinion gear (Xiao: see Figure 1), that is carried on said pinion shaft (Hoffmann: 230, fig 3) in a sliding fit; and said conical spiral gear set being arranged within said gear box such that said conical pinion gear axis intersects said pinion shaft axis (Xiao: see Figure 1; Hoffmann: see Figure 3), as taught by Xiao.  The motivation would have been to increase the reduction ratio of the whole machine and meet the working requirements of lower speed and higher torque.  Therefore, it would have been obvious to combine Hoffmann, Madhu, and Xiao to obtain the invention as specified in claim 1.
Regarding claim 2, wherein said conical pinion gear axis intersects said pinion shaft axis at a perpendicular angle (Xiao: see Figure 1; Hoffmann: see Figure 3).
Regarding claim 3, wherein said conical pinion gear axis is spaced from and runs parallel to said stationary track and said pinion shaft axis is perpendicular to said stationary track (Xiao: see Figure 1; Hoffmann: see Figure 3; Madhu: see Figure 1).
Regarding claim 4, wherein said at least one planetary gear set includes a first planetary gear set (Hoffmann: 226, 240, 260, fig 3), disposed within said gear box cavity, comprising an eccentric lobe (Hoffmann: 226, fig 3) carried on said pinion shaft in a sliding fit, a first gear (Hoffmann: 260, fig 3) with internal teeth (Hoffmann: 262, fig 3) that is rotatably coupled to said pinion shaft, and a second gear (Hoffmann: 240, fig 3) with external teeth (Hoffmann: 242, fig 6) that is carried on and driven by said eccentric lobe, said internal teeth of said first gear being arranged in meshing engagement with said external teeth of said second gear such that rotation of said second gear drives rotation of said first gear and said pinion shaft (Hoffmann: col 6, lines 8-23).
Regarding claim 5, wherein said eccentric lobe of said first planetary gear set is fixed to and rotates with said conical spiral gear of said conical spiral gear set (Hoffmann: see Figure 3).
Regarding claim 10, Hoffmann, as modified by Madhu and Xiao (see above discussions with respect to claim 1), teaches a seat adjuster drive (Hoffmann: 100, fig 1) for a vehicle (Hoffmann: col 6, lines 28-30), comprising: a gear box (Hoffmann: 210, 212, fig 3); a rack and pinion drive assembly (Hoffmann: 230, 270, fig 3, and, Madhu: 40, fig 1), including a rack (Madhu: 40, fig 1) extending in a longitudinal direction and a pinion (Hoffmann: 230, 270, fig 3); said pinion including a pinion shaft (Hoffmann: 230, fig 3) and a gear portion (Hoffmann: 270, fig 3), said pinion shaft extending into said gear box along a pinion shaft axis (Hoffmann: 232, fig 3) and said gear portion arranged in meshing engagement with said rack (Madhu: see Figure 1); a conical spiral gear set (Hoffmann: 220, 225, figs 3 & 4, as modified by, Xiao: 1a, 12, fig 1, see annotation, the reference number 1a refers to the small spiral bevel gear as described in line 250), disposed within said gear box, including a conical pinion gear (Hoffmann: 220, fig 4, as modified by, Xiao: 1a, fig 1, see annotation) that rotates about a conical pinion gear axis and a conical spiral gear (Hoffmann: 225, fig 3, as modified by, Xiao: 12, fig 1), arranged in meshing engagement with said conical pinion gear (Xiao: see Figure 1), that is carried on said pinion shaft in a sliding fit (Hoffmann: see Figure 1); at least one planetary gear set (Hoffmann: 240, 260, fig 3), disposed within said gear box cavity (Hoffmann: see Figure 3), that rotatably couples said conical spiral gear and said pinion through a gear reduction (Hoffmann: see Figures 3 and 4; Xiao: see Figure 1); and said conical spiral gear set being arranged within said gear box such that said conical pinion gear axis intersects said pinion shaft axis (Xiao: see Figure 1; Hoffmann: see Figure 3).

Regarding claim 11, wherein said rack includes a plurality of rack teeth (Madhu: 41, fig 1, see annotation, the rack teeth of the rack 40) and said pinion includes a plurality of pinion teeth (Madhu: 381, fig 1, see annotation, the pinion teeth of the pinion 38; Hoffmann: 2701, fig 4, see annotation, the pinion teeth of the pinion 230, 270).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 10,500,984 B2) in view of Madhu (US 10,857,910 B2), Xiao (CN 203146709 U), and Noguchi et al. (US 10,208,835 B2), hereinafter Noguchi.
Regarding claim 7, Hoffmann, as modified by Madhu and Xiao with respect to claim 1, teaches the seat adjuster drive further comprising: a locking plate (Hoffmann: 250, fig 3) disposed within said gear box cavity and including a second slot cutout (Hoffmann: 251, fig 5), and a third slot cutout (Hoffmann: 253, fig 5); said eccentric lobe extending through said second slot cutout in said locking plate where said eccentric lobe supports said locking plate within said gear box cavity and limits movement of said locking plate relative to said gear box housing to movement along a lateral axis that is transverse to said pinion shaft axis (Hoffmann: see Figures 3-5); and said second gear including a first pin (Hoffmann: 244, fig 3) that is spaced from and parallel to said pinion shaft axis where said first pin extends through said third slot cutout in said locking plate and prevents said first gear from driving rotation of said second gear (Hoffmann: see Figures 3-5).
Hoffmann, as modified by Madhu and Xiao with respect to claim 1, does not teach the seat adjuster drive further comprising: a support pin fixed to said gear box housing that is parallel to and spaced from said pinion shaft axis and that extends through said first slot cutout in said locking plate; where said eccentric lobe and said support pin cooperate to support said locking plate within said gear box cavity and limit movement of said locking plate relative to said gear box housing to movement along said lateral axis that is transverse to said pinion shaft axis.
Noguchi teaches an adjuster drive (1, fig 1) comprising: a gear box (11, 14, fig 1), said gear box including a gear box housing (11, fig 1) that defines a gear box cavity (11a, 11b, 11c, fig 1) therein; a locking plate (22, fig 1) disposed within said gear box cavity and including a first slot cutout (23, fig 1), a second slot cutout (22a, fig 1), and a third slot cutout (24, fig 1); a support pin (12, fig 1) fixed to said gear box housing that is parallel to and spaced from a pinion shaft axis (03, fig 1) and that extends through said first slot cutout in said locking plate (see Figure 1); an eccentric lobe (21b, fig 1) extending through said second slot cutout in said locking plate where said eccentric lobe and said support pin cooperate to support said locking plate within said gear box cavity and limit movement of said locking plate relative to said gear box housing to movement along a lateral axis that is transverse to said pinion shaft axis (see Figures 1 and 2).








    PNG
    media_image4.png
    725
    717
    media_image4.png
    Greyscale













Noguchi is analogous art because it is at least from the same field of endeavor, i.e., adjuster drives.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form said locking plate (Hoffmann: 250, fig 3) with a first slot cutout (Noguchi: 23, fig 1) and provide a support pin (Noguchi: 12, fig 1) fixed to said gear box housing (Hoffmann: 210, fig 3) that is parallel to and spaced from a pinion shaft axis (Hoffmann: 232, fig 3) and that extends through said first slot cutout in said locking plate (Noguchi: see Figure 1); said eccentric lobe (Hoffmann: 226, fig 3) and said support pin cooperate to support said locking plate within said gear box cavity and limit movement of said locking plate relative to said gear box housing to movement along a lateral axis that is transverse to said pinion shaft axis (Noguchi: see Figures 1 and 2; Hoffmann: see Figures 1-4), as taught by Noguchi.  The motivation would have been to enhance prevention of the movement of the locking plate within the gear box housing for better stability.  Therefore, it would have been obvious to combine Hoffmann, Madhu, Xiao, and Noguchi to obtain the invention as specified in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various adjuster drives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Xiao is cited in the IDS filed 08/26/2022 and a copy of Xiao was filed by the applicant on 08/26/2022.  As such, only a machine translation of Xiao (NPL) is attached to the current Office action.